Case 6:20-cv-02224-PGB-DCI Document 14 Filed 01/04/21 Page 1 of 4 PageID 102




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

  SHAHRIAR “JAMES” EKBATANI;
  SHAHRZAD EKBATANI, as TRUSTEE FOR Case No.: 6:20-cv-2224-Orl-40DCI
  NOBILITY TRUST AND DIGNITY TRUST;
  and TERRENCE DIAZ,

        Plaintiffs,

  vs.

  COMMUNITY CARE HEALTH NETWORK,
  LLC d/b/a MATRIX MEDICAL NETWORK;
  FRAZIER MANAGEMENT LLC d/b/a
  FRAZIER HEALTHCARE PARTNERS;
  FRAZIER HEALTHCARE VENTURES;
  FRAZIER HEALTHCARE VII, L.P.;
  FRAZIER HEALTHCARE VII-A, L.P.;
  FRAZIER HEALTHCARE GROWTH
  BUYOUT FUND VIII, L.P.; FRAZIER
  HEALTHCARE GROWTH BUYOUT
  AFFILIATES VIII, L.P.; and THE
  PROVIDENCE SERVICE CORPORATION,
  a Delaware corporation,

        Defendants.




                NOTICE OF SERVICE OF RELATED CASE ORDER
                         AND TRACK TWO NOTICE
Case 6:20-cv-02224-PGB-DCI Document 14 Filed 01/04/21 Page 2 of 4 PageID 103




         NOTICE IS HEREBY GIVEN that Plaintiffs have served on Defendant

  Community Care Health Network d/b/a Matrix Medical Network the Court’s December

  7, 2020 Related Case Order and Track Two Notice on January 4, 2021 by e-mail

  transmission.

         DATED this 4th day of January, 2021.

                                         /s/ Desmonne A. Bennett
                                        Randall H. Miller
                                        (Admitted Pro Hac Vice)
                                        Desmonne A. Bennett
                                        (Admitted Pro Hac Vice)
                                        BRYAN CAVE LEIGHTON PAISNER LLP
                                        1700 Lincoln Street, Suite 4100
                                        Denver, Colorado 80203
                                        Telephone: (303) 861-7000
                                        Facsimile: (303) 866-0200
                                        E-mail: randy.miller@bclplaw.com
                                        E-mail: desmonne.bennett@bclplaw.com
                                        Lawrence G. Scarborough
                                        (Admitted Pro Hac Vice)
                                        Kathryn E. Bettini
                                        (Admitted Pro Hac Vice)
                                        BRYAN CAVE LEIGHTON PAISNER LLP
                                        Two North Central Avenue, Suite 2100
                                        Phoenix, Arizona 85004-4406
                                        Telephone: (602) 364-7000
                                        Facsimile: (602) 364-7070
                                        E-mail: lgscarborough@bclplaw.com
                                        E-mail: kathryn.bettini@bclplaw.com

                                        Michael A. Sasso
                                        Florida Bar No. 93814
                                        SASSO & SASSO, P.A.
                                        1031 West Morse Boulevard, Suite 120
                                        Winter Park, Florida 32789
                                        Telephone: (407) 644-7161
                                        Facsimile: (407) 629-6727
                                        E-mail: massasso@sasso-law.com
                                        Counsel for Plaintiffs




                                                2
Case 6:20-cv-02224-PGB-DCI Document 14 Filed 01/04/21 Page 3 of 4 PageID 104




                              CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 4th day of January, 2021, the foregoing

  NOTICE OF SERVICE OF RELATED CASE ORDER AND TRACK TWO

  NOTICE was filed electronically with the Court and served on the individuals identified

  on the attached Service List by e-mail transmission.

                                           /s/ Desmonne A. Bennett




                                                  3
Case 6:20-cv-02224-PGB-DCI Document 14 Filed 01/04/21 Page 4 of 4 PageID 105




                                       SERVICE LIST

  Lawrence J. Friedman
  Ernest W. Leonard
  Friedman & Feiger, L.L.P.
  5301 Spring Valley Road, Suite 200
  Dallas, Texas 75254
  lfriedman@fflawoffice.com
  eleonard@fflawoffice.com

  Counsel for Defendant Community Care Health
  Network LLC d/b/a Matrix Medical Network




  602841333




                                                4
